Citation Nr: 1040649	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  07-06 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of ingrown 
toenail removal.  

2.  Entitlement to an increased (compensable) evaluation for 
service-connected bilateral hearing loss.  

3.  Entitlement to service connection for bilateral plantar 
fasciitis (claimed as bilateral foot condition with high arches).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shabnam Keyvan


INTRODUCTION

The Veteran served on active duty from May 1963 to May 1966.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from the April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied service connection for 
bilateral plantar fasciitis as well as a compensable disability 
evaluation for service-connected bilateral hearing loss.  The 
Veteran appealed both these decisions to BVA, and the case was 
referred to the Board for appellate review.   

The issue of depression has been raised by the record, but has 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).   Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

The issue of service connection for residuals of ingrown toenail 
removal is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has manifested no worse than Level I hearing 
acuity in his right ear and Level I hearing acuity in his left 
ear.  

2.  Bilateral plantar fasciitis has not been shown to be causally 
or etiologically related to the Veteran's military service.




CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the Veteran's 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2010).  

2.  Bilateral plantar fasciitis was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his/her representative, if 
applicable, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice 
from VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  This notice must be provided prior to an 
initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the 
Court held that, upon receipt of an application for a service 
connection claim, VA is required to review the evidence presented 
with the claim and to provide the claimant with notice of what 
evidence not previously provided will help substantiate his/her 
claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Specifically, VA must notify the claimant of what is required to 
establish service connection and that a disability rating and 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

With respect to the Veteran's increased disability rating claim, 
the Board finds that the predecisional notice letter dated in 
March 2007 substantially complied with the notice requirements.  
The notice letter informed the Veteran of what evidence was 
required to substantiate the claim and of the Veteran's and VA's 
respective duties for obtaining evidence.  He was asked to submit 
evidence and/or information in his possession to the RO.  
Additionally, the March 2007 letter informed the Veteran of the 
laws and regulations governing disability ratings and effective 
dates as required under Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

With respect to the Veteran's claim seeking service connection 
for bilateral plantar fasciitis, the RO also provided the Veteran 
with notice in March 2007 prior to the initial decision of the 
claim in April 2007.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met and to decide the 
appeal would not be prejudicial to the claimant.  Moreover, the 
requirements with respect to the content of the notice were met 
in this case.  The RO informed the Veteran in the notice letter 
about the information and evidence that is necessary to 
substantiate his claim for service connection.  Specifically, the 
March 2007 letter stated that the evidence must show that he had 
an injury in military service or a disease that began in, or was 
made worse during military service, or that there was an event in 
service that caused injury or disease; that he has a current 
physical or mental disability; and, that there is a relationship 
between his current disability and an injury, disease, or event 
in military service.  

In addition, the RO notified the Veteran in the notice letter 
about the information and evidence that VA will seek to provide.  
In particular, the letter indicated that reasonable efforts would 
be made to help him obtain evidence necessary to support his 
claim, including that VA would request any pertinent records held 
by Federal agencies, such as military records, and VA medical 
records.  The Veteran was also informed that a medical 
examination would be provided or that a medical opinion would be 
obtained if it was determined that such evidence was necessary to 
make a decision on his claims.  

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
letter notified the Veteran that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  It was also requested 
that he complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private medical 
records that he would like VA to obtain on his behalf.  In 
addition, the letters informed him that it was his responsibility 
to ensure that VA received all requested records that are not in 
the possession of a Federal department or agency.  

VA has also satisfied its duty to assist the Veteran at every 
stage in this case.  The Veteran's service treatment records as 
well as all identified VA medical records pertinent to the years 
after service are in the claims file and were reviewed by both 
the RO and the Board in connection with the Veteran's claim.  
Neither the Veteran nor his representative has identified any 
outstanding medical records.

VA examinations with respect to the claim seeking a compensable 
disability evaluation for service-connected hearing loss were 
obtained in March 2007, July 2007 and December 2008.  38 C.F.R. 
§ 3.159(c)(4) (2010).  To that end, when VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  As will be discussed below, the Board 
finds that the VA examinations obtained in this case are 
adequate, as they are predicated on a review of the claims file 
and all pertinent evidence of record, consider the Veteran's 
complaints and personal statements, and fully address the rating 
criteria that is relevant to rating the disability in this case.  
Thus, there is adequate medical evidence of record to make a 
determination.  

The Board acknowledges that the Veteran has not had a VA 
examination specifically for his bilateral plantar fasciitis 
claim.  The case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing an 
'in-service event, injury or disease,' or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the in-
service event, and (4) insufficient evidence to decide the case.  

As will be discussed more thoroughly below, there is no evidence 
that the Veteran's bilateral plantar fasciitis arose as a result 
of an event in service.  In this regard, the Veteran's service 
treatment records are absent for evidence of a bilateral foot 
condition, and his post-service medical records are also clear of 
evidence of a bilateral foot condition until many years after his 
separation from service in May1966.  See Duenas v. Principi, 18 
Vet. App. 512, 519 (2004) (finding no prejudicial error in 
Board's statement of reasons or bases regarding why a medical 
opinion was not warranted because there was no reasonable 
possibility that such opinion could substantiate the Veteran's 
claim because there was no evidence, other than his own lay 
assertion, that "'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  Indeed, the evidence of record reflects that 
the first diagnosis of a bilateral foot condition was not until 
nearly forty years after the Veteran's separation from service.  
This evidence outweighs the Veteran's assertions regarding his 
purported in-service symptoms of painful feet.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

II.  Analysis 

A.  Increased Rating - Bilateral Hearing Loss

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of the 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
present level of the Veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes 
that staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability ratings for service-connected hearing impairment are 
derived by a mechanical application of the rating schedule to the 
numeric designations rendered from audiometric evaluations.  38 
C.F.R. § 4.85 (2009); Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on an organic impairment of 
hearing acuity, as measured by controlled speech discrimination 
tests in conjunction with the average hearing threshold, as 
measured by puretone audiometric tests in the frequencies of 
1000, 2000, 3000 and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity Levels designated from Level I for 
essentially normal hearing acuity through Level XI for profound 
deafness.  

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of puretone 
audiometry tests.  The vertical line in Table VI (printed in 38 
C.F.R. § 4.85) represents nine categories of the percentage of 
discrimination based on a controlled speech discrimination test.  
The horizontal columns in Table VI represent 9 categories of 
decibel loss based on the puretone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone decibel loss.  The 
percentage evaluation is found from Table VII in 38 C.F.R. § 4.85 
by intersecting the vertical column appropriate for the numeric 
designation for the ear having the better hearing acuity and the 
horizontal row appropriate for the numeric designation for the 
level for the ear having the poorer hearing acuity.  For example, 
if the better ear had a numeric designation of Level "V" and 
the poorer ear had a numeric designation of Level "VII" the 
percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.  

Regulations also provide that in cases of exceptional hearing 
loss, i.e., when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 
decibels or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table VI 
or Table VIA, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a).  The 
provisions of 38 C.F.R. § 4.86(b) further provide that when the 
puretone threshold is 30 decibels or less at 1000 hertz and 70 
decibels or more at 2000, the rating specialist will determine 
the Roman numeral designation for hearing impairment from either 
Table VI or VIA, whichever results in the higher numeral.  That 
numeral will then be evaluated to the next higher Roman numeral.  

Furthermore, in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 
(2007), the Court noted that VA had revised its hearing 
examination worksheets to include the effect of the Veteran's 
hearing loss disability on occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, Fast 
Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); 
see also 38 C.F.R. § 4.10 (2009).  The Court also noted, however, 
that even if an audiologist's description of the functional 
effects of the Veteran's hearing loss disability was somehow 
defective, the Veteran bears the burden of demonstrating any 
prejudice caused by a deficiency in the examination.  

In considering the evidence of record under the laws and records 
as set forth above, the Board concludes that the Veteran is not 
entitled to a compensable evaluation for bilateral hearing loss 
under 38 C.F.R. §§ 4.85 or 4.86, Diagnostic Code 6100.  

In this regard, the Veteran was afforded a VA examination in 
March 2007.  The audiological evaluation revealed right ear 
auditory thresholds in the frequencies 1000, 2000, 3000 and 4000 
Hertz as 10, 20, 15 and 40.  For the left ear, auditory 
thresholds in the same frequencies were recorded as 15, 15, 30 
and 35.  The average pure tone threshold was 21.25 in the right 
ear and 23.75 in the left.  Speech recognition ability was 96 
percent in the right and 100 percent in the left ear.  The 
results of the March 2007 VA examination correspond to Level I 
hearing for the right ear and Level I hearing in the left ear in 
Table VI.  See 38 C.F.R. § 4.85(b).  When those values are 
applied to Table VII, a noncompensable rating is assigned.  
38 C.F.R. § 4.85.  

The Board has also considered whether a compensable evaluation 
for hearing loss is warranted under 38 C.F.R. § 4.86.  However, 
based on the March 2007 examination findings, the Veteran's 
disability did not meet the requirements of 38 C.F.R. § 4.86.  In 
this regard, the Veteran did not have puretone thresholds of 55 
decibels or more at each of the frequencies of 1000, 2000, 3000 
and 4000 hertz or a puretone threshold of 30 decibels or less at 
1000 hertz and 70 decibels or more at 2000 hertz.  

The Veteran underwent another VA audiological evaluation in July 
2007.  The audiological evaluation revealed right ear auditory 
thresholds in the frequencies 1000, 2000, 3000 and 4000 Hertz as 
10, 20, 20 and 40.  For the left ear, auditory thresholds in the 
same frequencies were recorded as 15, 15, 35 and 40.  The average 
pure tone threshold was 22.5 in the right ear and 26.25 in the 
left.  Speech recognition ability was 94 percent in both ears and 
the Veteran was diagnosed with normal to moderate sensorineural 
hearing loss in the right ear and normal to mild sensorineural 
hearing loss in the left ear.  It was noted that there had been 
no change in the Veteran's hearing condition since his March 2007 
VA examination.  Again, the results of the July 2007 VA 
examination correspond to Level I hearing for the right ear and 
Level I hearing in the left ear in Table VI.  See 38 C.F.R. § 
4.85(b).  When those values are applied to Table VII, a 
noncompensable rating is assigned.  38 C.F.R. § 4.85.  

In addition, based on these examination findings, the Veteran's 
disability did not meet the requirements of 38 C.F.R. § 4.86.  In 
this regard, the Veteran did not have puretone thresholds of 55 
decibels or more at each of the frequencies of 1000, 2000, 3000 
and 4000 hertz or a puretone threshold of 30 decibels or less at 
1000 hertz and 70 decibels or more at 2000 hertz.  

The Veteran underwent a third audiological evaluation in December 
2008.  The audiological evaluation revealed right ear auditory 
thresholds in the frequencies 1000, 2000, 3000 and 4000 Hertz as 
25, 30, 30 and 40.  For the left ear, auditory thresholds in the 
same frequencies were recorded as 25, 30, 40 and 45.  The average 
pure tone threshold was 31.25 in the right ear and 35 in the 
left.  Speech recognition ability was 94 percent in both the 
right and left ears and the Veteran was diagnosed with normal to 
severe sensorineural hearing loss in the right ear and normal to 
moderately severe sensorineural hearing loss in the left ear.  
The examiner noted that the Veteran currently wears a hearing aid 
in his right ear, and that a hearing aid for the left ear had 
been recommended by the VA medical facility where he regularly 
receives treatment.  The Board acknowledges that the examiner 
indicated an overall slight decline in the Veteran's hearing 
since his original VA examination dated in 2005.  However, the 
Board finds that the results of the December 2008 VA examination 
correspond to Level I hearing for the right ear and Level I 
hearing in the left ear in Table VI.  See 38 C.F.R. § 4.85(b).  
When those values are applied to Table VII, a noncompensable 
rating is assigned.  38 C.F.R. § 4.85.  

Furthermore, based on the December 2008 examination findings, the 
Veteran's disability did not meet the requirements of 38 C.F.R. 
§ 4.86, as the Veteran did not have puretone thresholds of 55 
decibels or more at each of the frequencies of 1000, 2000, 3000 
and 4000 hertz or a puretone threshold of 30 decibels or less at 
1000 hertz and 70 decibels or more at 2000 hertz.  As such, it is 
apparent that the currently assigned noncompensable disability 
evaluation for the Veteran's bilateral hearing loss is accurate 
and appropriately reflects his hearing loss under the provisions 
of 38 C.F.R. §§ 4.85 and 4.86(a).  

Based on the results of these three examinations, the Board 
concludes that a compensable disability evaluation for the 
Veteran's bilateral hearing loss is not warranted.  It is 
apparent that the assigned noncompensable disability evaluation 
for the aforementioned time period for the Veteran's bilateral 
hearing loss is accurate and appropriately reflects his hearing 
loss under the provisions of 38 C.F.R. §§ 4.85 and 4.86.  
Although the Veteran contends that his bilateral hearing loss was 
more severe, and therefore warrants a higher evaluation, the 
assignment of disability evaluations for hearing impairment is a 
purely mechanical application of the rating criteria from which 
the Board cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).  

During his March 2007 VA examination, the Veteran reported to 
have worked as a police officer after his separation from service 
from 1966 to 1987.  He also stated that he wore appropriate 
hearing protection devices when necessary.  At the July 2007 VA 
examination in connection to his foot condition, the Veteran 
reported to have worked as a central service technician for over 
twenty years.  During his December 2008 VA examination, the 
examiner noted that the Veteran's situation of greatest 
difficulty involved "more hearing difficulty at work and in 
general conversation even with the use of the right ear hearing 
aid."  To the extent that the March 2007, July 2007 and December 
2008 VA examination reports did not include a discussion of the 
effects of the Veteran's hearing loss disability on daily life, 
the Board finds no prejudice to the Veteran as a result of this 
omission.  Indeed, neither the Veteran nor his representative 
have alleged such prejudice.  Moreover, the Veteran has not 
contended that the Veteran's hearing loss disability has resulted 
in marked interference with employment or activities of daily 
life.  The evidence of record reflects that the Veteran continues 
to work as a central service technician.  Thus, any error on the 
part of the March 2007, July 2007 and December 2008 examiners in 
failing to address the effects of the Veteran's hearing loss 
disability on his occupation and daily life in the examination 
report is harmless.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Veteran is claiming a higher rating 
for his bilateral hearing loss, not that the VA examination 
reports were defective.  See Martinak, 21 Vet. App. at 455.  

The Board acknowledges the December 2008 VA examiner's assessment 
that the Veteran experienced a decline in his hearing since his 
original VA examination in 2005, and the VA treatment facility 
where he regularly receives treatment recommended a hearing aid 
for his left ear.  However, as the record contains no evidence 
showing that the Veteran was entitled to a higher rating at any 
point during the instant appeal, no staged ratings are 
appropriate.  See Hart, 21 Vet. App. 505.  Thus, the Board finds 
that the current noncompensable (0 percent) disability evaluation 
is appropriate and that there is no basis for awarding a higher 
evaluation for bilateral hearing loss.  38 C.F.R. §§ 4.85 and 
4.86, Diagnostic Code 6100.  

II.	Extraschedular Rating

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater level 
of compensation on an extra-schedular basis.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2010).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
bilateral hearing loss is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's hearing 
loss with the established criteria found in the rating schedule 
for hearing loss shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology; as 
discussed above, the rating criteria considers loss of hearing 
acuity and degradation of speech discrimination.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his hearing loss.  Indeed, it does not 
appear from the record that he has been hospitalized at all for 
that disability.  Additionally, there is not shown to be evidence 
of marked interference with employment due to his service-
connected hearing loss disability.  As previously noted, the 
Veteran continues to work as a central service technician.  The 
Board notes that a July 2007 VA examination report in connection 
to his claim seeking service connection for residuals of ingrown 
toenails reflects that said condition has had a significant 
effect on the Veteran's occupational abilities.  In addition, an 
excerpt of an email written by the Veteran and received by the VA 
in March 2008 indicates that he has been diagnosed with 
depression which he believes may have contributed to problems he 
has been experiencing at work.  However, there is nothing in the 
record which suggests that the Veteran's bilateral hearing loss 
itself markedly impacted his ability to obtain or maintain 
employment.  Moreover, there is no evidence in the medical 
records of an exceptional or unusual clinical picture.  

In short, there is nothing in the record to indicate that this 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.

III.  Service Connection - Bilateral Plantar Fasciitis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the injury was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, 
there must be (1) medical evidence of the current disability; (2) 
medical, or in certain circumstances, lay evidence of the in-
service incurrence of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Gutierrez v. Principi, 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 
253 (1999)).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable 
doubt arises regarding service origin, such doubt will be 
resolved in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or disprove 
the claim.  38 C.F.R. § 3.102.  The question is whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.  

Every Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled in service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111.  History provided by the 
Veteran of the pre-service existence of conditions recorded at 
the time of the entrance examination does not, in itself, 
constitute a notation of a preexisting condition.  38 C.F.R. §§ 
3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe 
v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption 
of sound condition under section 1111 of the statute for 
disorders not noted on the entrance or enlistment examination, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the disease 
or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 
16, 2003).  

Clear and unmistakable evidence is a more formidable evidentiary 
burden than the preponderance of the evidence standard.  See 
Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that 
"clear and convincing" burden of proof, while a higher standard 
than a preponderance of the evidence, is a lower burden to 
satisfy than clear and unmistakable evidence).  It is an 
"onerous" evidentiary standard requiring that the no-
aggravation result be "undebatable."  Cotant v. West, 17 Vet. 
App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 
334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 
(1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263.  
(Nebeker, C.J., concurring in part and dissenting in part).  
Concerning clear and unmistakable evidence that the disease or 
injury was not aggravated by service, the second step necessary 
to rebut the presumption of soundness, a lack of aggravation may 
be shown by establishing that there was no increase in disability 
during service or that any increase in disability was due to the 
natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.

A presumption is an assumption of fact resulting from a rule of 
law which requires such fact to be assumed from another fact or 
group of facts found or otherwise established in the action.  
Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the 
presumption of sound condition at entrance to service cannot be 
rebutted, the fact for which the presumption stands - that is, 
that the Veteran was in sound condition at entry to service as to 
the disability for which he seeks service connection - must be 
assumed as a matter of law.  Accordingly, service connection may 
not be granted on the basis of aggravation of a preexisting 
disease or injury in such a case.  Rather, where the government 
fails to rebut the presumption of soundness under section 1111, 
the Veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1094, 1096 
(indicating that, in cases where the presumption of soundness 
cannot be rebutted, the effect is that claims for service 
connection based on aggravation are converted into claims for 
service connection based on service incurrence).  

In his February 2007 substantive appeal, the Veteran states that 
he has always had high arches in his feet; a condition he claims 
to have pre-existed service.  He maintains that he was accepted 
into military service with this condition.  In the September 2007 
substantive appeal, the Veteran explains that his high arches 
were not a problem when he was younger, but turned into a problem 
during his military service, specifically while stationed in 
South Korea.  He further asserts that his bilateral foot 
condition has continued to worsen throughout the years.  In 
considering the evidence of record under the laws and regulations 
as set forth above, the Board finds that the Veteran is not 
entitled to service connection for a bilateral foot condition.  

The Board acknowledges the Veteran's contentions that he had high 
arches prior to service which was subsequently aggravated during 
service.  However, his service treatment records are negative for 
any complaints, treatment, or diagnosis of any type of foot 
disability.  The Veteran's April 1963 enlistment examination was 
negative for any complaints, treatment or diagnosis of foot pain 
or any type of bilateral foot disability.  The Veteran wrote that 
he was in good health, the clinical evaluation of his lower 
extremities was shown to be normal, and he had a physical profile 
of 1 at the time of this examination.  See Odiorne v. Principi, 3 
Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile 
reflects the overall physical and psychiatric condition of the 
Veteran on a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect which is below the level of medical 
fitness for retention in the military service)).  In addition, 
the Veteran did not mark that he had or had had foot trouble in 
his April 1963 report of medical history and the physician's 
summary contained no mention of any type of foot condition.  

The only evidence that the Veteran had a foot condition prior to 
service which was subsequently aggravated during service are the 
Veteran's own statements that his foot condition existed before 
service.  Thus, there is no clear and unmistakable evidence that 
bilateral plantar fasciitis pre-existed service.  Therefore, the 
presumption of soundness cannot be rebutted, and the Board must 
find that the bilateral plantar fasciitis did not pre-exist his 
period of service.  Consequently, the Board's analysis must turn 
to the issue of whether bilateral plantar fasciitis was incurred 
during the Veteran's active service.  See Wagner v. Principi, 370 
F.3d 1089, 1094-1096 (Fed. Cir. 2004) (indicating that, in cases 
where the presumption of soundness cannot be rebutted, the effect 
is that claims for service connection based on aggravation are 
converted into claims for service connection based on service 
incurrence), VAOPGCPREC 3-03 (July 16, 2003).  In a direct 
service connection claim, the Veteran only has to show that an 
injury or disease was incurred in service and that there was 
continuity of symptomatology afterwards.  

The remainder of the Veteran's service treatment records reflect 
that he was treated several times for an ingrown toenail on his 
left big toe in August 1964.  However, there are no records which 
evidence treatment for the Veteran's high arches or painful feet 
while in service.  The Veteran's February 1966 separation 
examination was also absent for any complaints, treatment or 
diagnosis of a bilateral foot condition, and clinical evaluation 
showed his lower extremities to be in normal condition.  
Moreover, the medical evidence of record does not show that the 
Veteran sought treatment for his bilateral plantar fasciitis 
immediately following his period of service or for many years 
thereafter.  Therefore, the Board finds that a foot condition did 
not manifest in service or within one year thereafter.  

Indeed, the Board further observes that the post-service record 
on appeal is similarly negative for any findings of complaints, 
treatment or diagnosis of bilateral plantar fasciitis until many 
decades after service.  In fact, the first post-service record 
pertaining to the Veteran's bilateral foot condition is a VA 
examination report, dated in November 2005, nearly forty years 
after his separation from service, during which the Veteran 
underwent an examination of his feet, in regard to his claim 
seeking service connection for residuals of ingrown toenails.  
Based on the physical examination, the physician diagnosed the 
Veteran with chronic plantar fasciitis of the right foot.  A 
March 2006 VA treatment note indicates that the Veteran suffers 
from a bilateral foot problems and needed a podiatry referral.  
During the March 2007 VA podiatry consultation, the Veteran was 
assessed with having plantar fasciitis.  At the July 2007 VA 
examination in connection to the ingrown toenail condition, the 
examiner noted that the Veteran had a history of bilateral 
plantar fasciitis and that his left foot was worse than his 
right.  It was noted that the Veteran experienced painful motion 
and tenderness in both his right and left feet.  The remainder of 
his VA treatment records indicate that the Veteran received 
continual treatment for his plantar fasciitis.  Specifically, the 
treatment records reflect that he was provided with foot 
orthotics to help alleviate this condition.  

A prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or disease was incurred in service which 
resulted in any chronic or persistent disability.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must 
consider all the evidence including the availability of medical 
records, the nature and course of the disease or disability, the 
amount of time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000).  Thus, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact finding role.  See 
Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., 
writing separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of the 
section 1111 presumption of soundness).  

In addition to the lack of evidence showing that bilateral 
plantar fasciitis manifested during service or within close 
proximity thereto, the medical evidence of record does not link 
the Veteran's current bilateral foot condition to his military 
service.  As noted above, the medical evidence does not show that 
there was an event, disease, or injury in service to which his 
current disability could be related.  See 38 C.F.R. 
§ 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a 
medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service event, 
injury, or disease).  Nor is there any competent medical evidence 
of record, which links any current disorder to an event, disease 
or injury in service.  As previously noted, while the service 
treatment records reflect that the Veteran had several ingrown 
toenails removed from his big toe, there is nothing in his 
records indicating that he suffered from pain, swelling, 
tenderness, weakness and irritation in his feet or heels.  While 
VA treatment and examination reports reflect the Veteran's 
diagnosis of bilateral plantar fasciitis, there is nothing in 
these records that relates this disability to service.  

As discussed previously, the Veteran has not had a VA examination 
because the evidence of record does not corroborate the Veteran's 
assertions that he suffered an event, injury or disease in 
service and that his claimed disability is etiologically related 
to the claimed event, injury or disease.  See 38 C.F.R. §§ 
3.159(4)(b) & (c).  

In this case, the Board finds that the Veteran's service 
treatment records and VA treatment records are entitled to more 
probative weight than the Veteran's assertion that he suffered 
from a high arches in his feet that existed prior to his entrance 
examination, which were consequently worsened as a result of 
service.  The February 1966 separation examination reflecting the 
lower extremities to be in normal condition and a negative 
history of plantar fasciitis or problems with the feet is more 
probative than the remote assertions of the Veteran made in the 
context of a claim for benefits.  See Curry v. Brown, 7 Vet. App. 
59, 68 (1994) (contemporaneous evidence has greater probative 
value than history as reported by the Veteran).  

In reaching this determination, the Board has also considered the 
lay statements of record.  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by the 
trier of fact, while the latter is a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991)("although 
interest may affect the credibility of testimony, it does not 
affect competency to testify").  

The Veteran is competent to report symptoms of painful feet 
because such actions come to him through his senses and, as such, 
require only personal knowledge rather than medical expertise.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As a layperson, 
however, he is not competent to offer opinions on a medical 
diagnosis or causation.  See Espiritu v. Derwinski, 2 Vet. App. 
482 (1992); see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal belief, 
no matter how sincere, is not probative of a nexus to service).  
Therefore, the Veteran's statements regarding etiology do not 
constitute competent medical evidence on which the Board can make 
a service connection determination.  

In Savage v. Gober, 10 Vet. App. 488 (1997), it was noted that, 
while the concept of continuity of symptomatology focuses on 
continuity of symptoms, not treatment, in a merits context, the 
lack of evidence of treatment may bear upon the credibility of 
the evidence of continuity.  The Board notes that it may not 
reject as not credible any uncorroborated statements merely 
because the contemporaneous medical evidence is silent as to 
complaints or treatment for the relevant condition or symptoms.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37.  
Notwithstanding that fact, the lack of contemporaneous medical 
records is something that the Board can consider and weigh 
against a Veteran's lay evidence.  Id.  According to the 
Veteran's February 2007 and September 2007 substantive appeal, he 
had problems with his feet upon entering into service, and this 
condition was aggravated by his military service.  The only 
medical evidence of record supporting the Veteran's assertion 
that he suffers from a current bilateral foot condition are his 
recent VA treatment records and examination reports.  While this 
medical evidence reflects the Veteran's diagnosis of bilateral 
plantar fasciitis, it is not a basis to relate his disorder to 
service.  

While the Board does not doubt the sincerity of the Veteran's 
current recollections that his symptoms of painful feet have been 
present and aggravated since his years in service, as discussed 
previously, his service treatment records are devoid of any 
findings, notations, complaints, treatment or diagnosis of a 
bilateral foot disability, and the record discloses a nearly 
forty year gap without any clinical evidence to support any claim 
of in-service bilateral foot disability with continuity of 
symptomatology thereafter.  The fact that the VA treatment 
records do not provide subjective or objective evidence that 
support the Veteran's more recent recollections of continuous 
symptomatology since service weighs against the claim.  See Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991); see Savage, supra.  

In addition, the record discloses nearly forty years from the 
time the Veteran separated from service and the first medical 
evidence of record indicating that he was experiencing plantar 
fasciitis.  In the absence of any objective evidence to support 
his complaints of continuity of symptomatology in the years since 
service, the initial demonstration of the disability at issue, 
close to forty years after service is too remote from service to 
be reasonably related to service and diminishes the reliability 
of the Veteran's current recollections.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000). (holding, in an aggravation context, 
that the Board may consider a prolonged period without medical 
complaint when deciding a claim).  

In sum, after considering the credibility and probative value of 
the evidence in this case, the Board finds the evidence against 
the Veteran's claim for service connection for bilateral plantar 
fasciitis to be more persuasive than the evidence in favor of the 
claim.  Although the Veteran currently has a bilateral foot 
condition and has indicated that the condition existed upon his 
enlistment and was aggravated due to his military service, his 
separation examination does not reflect any reports of 
complaints, treatment, or diagnosis of bilateral plantar 
fasciitis.  In addition, the Veteran's first documented 
complaints of painful feet were not until many years after his 
separation from service.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (contemporaneous evidence has greater probative value than 
history as reported by the Veteran); see also Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  Thus, after careful 
consideration, the Board concludes that the clinical and 
objective medical evidence in this case is more accurate and more 
probative than the statements of the Veteran, offered more than 
forty years after his discharge from service.  See Curry, 7 Vet. 
App. at 68.  

Thus, the Board finds that a preponderance of the evidence is 
against the Veteran's claim for service connection for bilateral 
plantar fasciitis.  Because the preponderance of the evidence is 
against the Veteran's claim, the benefit of the doubt provision 
does not apply.  Accordingly, service connection for a bilateral 
knee disability is not warranted.  


ORDER

An increased (compensable) disability rating for service-
connected bilateral hearing loss is denied. 

Entitlement to service connection for a bilateral plantar 
fasciitis is denied.  



REMAND

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  

The Veteran has appealed the denial of his claim for residuals of 
ingrown toenail removal.  As previously discussed, the Veteran's 
service treatment records reflect he was seen at sick call 
several times in August 1964 during which he had an ingrown 
toenail removed from the left toe.  At his February 1966 
separation examination, the clinical evaluation of his feet and 
lower extremities was shown to be normal, and he did not mark to 
experience foot trouble in his report of medical history.  

The Veteran was afforded a VA examination for this condition in 
November 2005 wherein he discussed his medical history and 
explained that he had suffered an ingrown toenail on his right 
foot in 1964 that became infected while he was in the military.  
The Veteran explained that this nail was "clipped" and 
"treated with antibiotics" and eventually healed, but over the 
course of the years he has experienced problems with ingrown 
toenails on both his feet.  He estimated that in the forty years 
since being discharged from the military he has experienced 
twenty infected toenails, all of which were treated in a similar 
manner.  After conducting a physical examination of the Veteran's 
feet, the examiner's impression was that the Veteran had a 
history of multiple ingrown toenails on the bilateral great toes, 
and that currently this was not an active problem.  

The Veteran underwent a second VA examination for his ingrown 
toenail condition in July 2007.  Upon discussing the Veteran's 
medical history and conducting a thorough physical examination of 
both his feet, the examiner diagnosed the Veteran with 
onychocryptosis in the left foot and noted that this condition 
had a significant effect on his occupational capabilities.  

While both these examinations included a review of the Veteran's 
medical history as well as thorough physical examinations of the 
Veteran's feet, the Board finds that the November 2005 and July 
2007 examination reports were inadequate because the VA examiner 
failed to provide an opinion as to whether the Veteran's 
onychocryptosis was related to service.  

VA has a duty to obtain an adequate medical examination when the 
record contains competent evidence of a current disability or 
symptoms of a current disability; evidence establishing that an 
event, injury, or disease occurred in service; an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with service or a service-connected 
disability; and insufficient evidence to decide the case.  38 
U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  If VA undertakes to provide a 
medical examination, the Board must ensure that such examination 
is adequate.  See Barr v. Nicholson, 21 Vet. 303, 311.  In this 
case, the Board does not find the VA examiners' opinions to be 
adequate as the medical examiners did not provide an etiological 
opinion with respect to whether the Veteran's residuals of 
ingrown toenail removal was related to service.  As it is unclear 
whether the Veteran's residuals of ingrown toenail removal is 
related to service, a remand is necessary for another VA opinion.   
38 C.F.R. § 3.159(c)(4)(i).  

The Veteran must be advised of the importance of reporting to the 
scheduled VA examination and of the possible adverse 
consequences, to include the denial of his claim, of failing to 
so report.  See 38 C.F.R. § 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of any current 
residuals of ingrown toenail removal that 
may be present.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records and subsequent 
VA treatment records.  The examiner should 
then provide an opinion as to whether it 
is at least as likely as not that the 
Veteran's current disability resulting 
from the residuals of ingrown toenail 
removal had its onset in service or 
otherwise is causally or etiologically 
related to a disease or injury incurred in 
active service.  (The term "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather 
that the medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. §4.1 (2008), 
copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review. 

2.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


